DETAILED ACTION
This office action is responsive to the amendment filed 2/1/2021.  As directed, claims 1, 2, 4, 7-9, 12, 13, 16, and 17 have been amended, claims 3, 5, 6, 10, 11, 14, 15, and 18  have been canceled, and claims 19-28 have been added.  Thus claims 1, 2, 4, 7-9, 12, 13, 16, 17, and 19-28  are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 1, 2, 4, 7, 13, 17, and, 19, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goeldi (2008/0251076) in view of Berthon-Jones (2007/0119454), Payton et al. (2008/0028850), Henry (2007/0144519), and the article entitled “A Pattern to Evaluate Airway Resistance Phenomenon Using Rohrer’s Equation” by Gaio hereinafter Gaio.
 Regarding claim 1, Goeldi teaches a CPAP system ([0002]) line 1) comprising: a flow generator (10) including a blower (12) that supplies breathable gas at a pressure; a pressure sensor (28) that measures a pressure of the gas supplied from the blower ([0041] lines 5-20); a patient interface (18); an air delivery conduit (16) interconnecting the flow generator (10) and the patient-interface (18); and a controller (14) to adjust the speed of the blower based on the pressure measured by the pressure sensor ([0041] lines 10-17. [0059] lines 1-5).
Goeldi discloses an air delivery conduit (16) but does not specifically disclose an inner diameter of less than 19 mm.  However, Berthon-Jones teaches that the air delivery conduit (23; fig. 6) has an interior diameter less than 19 mm ([0031] lines 1-3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the air delivery conduit of Goeldi to be less than 19 mm as taught by Berthon-Jones to provide reduced tube drag and bulkiness.

The modified Goeldi teaches a recognition system ([0039] lines 1-10, [0043] lines -15 of Payton) but does not specifically disclose an air delivery control system configured to select a constant based on the type of the air delivery conduit identified by the recognition system wherein the one constant is related to a length and a diameter of the air delivery conduit and adjust the speed of the blower based on the one selected constant.  However, Henry teaches an air delivery control system configured to select settings based on the type of the air delivery conduit identified by the recognition system [0039] last 20 lines) wherein the setting is related to a size of the air delivery conduit ([0042] lines 1-3) and adjust the speed of the blower based on the setting ([0039] last 10 lines, [0046] lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the air delivery conduit of 
Goeldi teaches a pressure compensation equation ([0020] lines 1-3) based on Rohrer’s equation but does not specifically disclose that the constant K1 is related to length and diameter of the air delivery conduit. However, Gaio teaches that the constant K1 (K2) is related to laminar flow resistance R influenced by the length (1) and diameter (r) of the air delivery conduit (see eqn 6 and 7 and left col. last paragraph through right column, 1st and 2nd paragraphs). It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine K1 of Goeldi taking into account length and diameter as taught by Gaio to provide enhanced resistance accuracy and compensation.
Regarding claims 2, Goeldi discloses that the blower supplies the breathable gas at a pressure of 3-20 cmH2O ([0044] line 5).
Regarding claim 4, the modified Goeldi discloses that the conduit portion has an internal diameter of 9-15 mm ([0031] lines 1-3 of Berthon-Jones) which is between about 10 mm to about 18 mm and about 15 mm (claim 6).
Regarding claim 7, Goeldi teaches a CPAP system ([0002]) line 1) comprising: a flow generator (10) including a blower (12) that supplies breathable gas at a pressure to an outlet; a patient interface (18); an air delivery conduit (16) interconnecting the flow generator (10) and the patient-interface (18). a pressure sensor (28) that measures a pressure of the gas supplied from the blower ([0041] lines 5-20); a patient interface (18); an air delivery conduit (16) interconnecting the flow generator (10) and the patient-interface (18); and a controller (14) to adjust the speed of the blower based on the pressure measured by the pressure sensor ([0041] lines 10-17. [0059] lines 1-5).

Goeldi substantially teaches the claimed invention except for a recognition system structured to recognize or identify a type of air delivery conduit that is connected to the CPAP system.  However, Payton teaches a recognition system structured to recognize or identify a type of air delivery conduit that is connected to the CPAP system ([0043] lines 1-5)  wherein the air delivery conduit  includes a temperature sensor (thermistor) with a predetermined thermistor value ([0039] lines 1-10) used by the recognition system to identify the type of air delivery conduit ([0039] lines 1-10), the predetermined thermistor value being associated with the air delivery conduit ([0038] lines 1-10, [0039] lines 1-10 disclose the thermistor located in the conduit as associated and used to identify the type of conduit).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the air delivery conduit of Goeldi to include a recognition system as taught by Payton to provide the advantage of enhanced customization and control.
The modified Goeldi teaches a recognition system ([0039] lines 1-10, [0043] lines -15 of Payton) but does not specifically disclose an air delivery control system configured to select a constant based on the type of the air delivery conduit identified by the recognition system wherein the one constant is related to a length and a diameter of the air delivery conduit and adjust the speed of the blower based on the one selected constant.  However, Henry teaches an 
Goeldi teaches a pressure compensation equation ([0020] lines 1-3) based on Rohrer’s equation but does not specifically disclose that the constant K1 is related to length and diameter of the air delivery conduit. However, Gaio teaches that the constant K1 (K2) is related to laminar flow resistance R influenced by the length (1) and diameter (r) of the air delivery conduit (see eqn 6 and 7 and left col. last paragraph through right column, 1st and 2nd paragraphs). It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine K1 of Goeldi taking into account length and diameter as taught by Gaio to provide enhanced resistance accuracy and compensation.
Regarding claim 13, the modified Goeldi discloses that the conduit portion has an internal diameter of 9-15 mm ([0031] lines 1-3 of Berthon-Jones) which is between about 10 mm to about 18 mm (claim 13) and about 15 mm (claim 15).
Regarding claim 17, Goeldi discloses that the blower supplies the breathable gas at a pressure above 13 cmH2O ([0044] line 5). The modified Goeldi discloses that the conduit portion has an internal diameter of 9-15 mm ([0031] lines 1-3 of Berthon-Jones) but does not specifically disclose between about 13 mm to about 16 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the tube of the 
Regarding claim 19, Goeldi discloses estimating a pressure drop that will occur along the air delivery conduit ([0020] lines 1-5 disclose a pressure loss equation including the first term) where K1 is a constant ([0021] lines 1-3) and Q is flow ([0021] line 1) and the modified Goeldi discloses G the constant K1 (K2) is related to laminar flow resistance R influenced by the length (1) and diameter (r) of the air delivery conduit (see eqn 6 and 7 and left col. last paragraph through right column, 1st and 2nd paragraphs of Gaio).
Regarding claim 25, Goeldi teaches that the controller (14) further comprises a flow sensor (28) and  a flow feedforward control system ([0047] lines 1-5, [0048] lines 1-5) to predict the pressure disturbances occurring within the system ([0058] lines 1-4, [0059] lines 1-4, [0060] lines 1-5), the flow feedforward includes a flow sensor (28, 30) adapted to measure and detect changes in flow (dQ/dt), when changes in flow are detected the controller (14) adjusts the pressure output from the blower (10, 12) to reduce the level of pressure disturbance delivered to the patient interface ([0060] lines 1-5).


Claims 20, 21, and 26, 27, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goeldi in view of Berthon-Jones, Payton, Henry and Gaio, as applied to claim 19 above, and further in view of  Berthon-Jones (5,704,345).
Regarding claims 20 and 21, Goeldi discloses determining pressure set point (setting) from a predetermined therapy pressure and the estimated pressure drop ([0020] lines 1-5 disclose 
Regarding claim 26, Goeldi discloses estimating a pressure drop that will occur along the air delivery conduit ([0020] lines 1-5 disclose a pressure loss equation including the first term) where K1 is a constant ([0021] lines 1-3) and Q is flow ([0021] line 1) and the modified Goeldi discloses G the constant K1 (K2) is related to laminar flow resistance R influenced by the length (1) and diameter (r) of the air delivery conduit (see eqn 6 and 7 and left col. last paragraph through right column, 1st and 2nd paragraphs of Gaio), the controller (14) further comprises a flow sensor (28) and  a flow feedforward control system ([0047] lines 1-5, [0048] lines 1-5) to predict the pressure disturbances occurring within the system ([0058] lines 1-4, [0059] lines 1-4, [0060] lines 1-5), the flow feedforward includes a flow sensor (28, 30) adapted to measure and detect changes in flow (dQ/dt), when changes in flow are detected the controller (14) adjusts the pressure output from the blower (10, 12) to reduce the level of pressure disturbance delivered to the patient interface ([0060] lines 1-5).
Goeldi discloses determining pressure set point (setting) from a predetermined therapy pressure and the estimated pressure drop ([0020] lines 1-5 disclose a pressure loss equation including the first term) where K1 is a constant ([0021] lines 1-3) and Q is flow ([0021] line 1) but does not specifically disclose a servo motor with a feedback control system adapted to further adjust the pressure output based on a measured pressure and correct with e apressure controller loop. However, Berthon-Jones discloses a servo control system (40) adapted to further adjust the pressure output based on a measured pressure and correct with a loop (servo) (col. 7 lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the controller of Goeldi with feedback control as taught by Berthon-Jones to provide enhanced pressure accuracy.
Regarding claim 27, Goeldi teaches that the controller (14) further comprises a flow sensor (28) and  a flow feedforward control system ([0047] lines 1-5, [0048] lines 1-5) to predict the pressure disturbances occurring within the system ([0058] lines 1-4, [0059] lines 1-4, [0060] lines 1-5), the flow feedforward includes a flow sensor (28, 30) adapted to measure and detect changes in flow (dQ/dt), when changes in flow are detected the controller (14) adjusts the pressure output from the blower (10, 12) to reduce the level of pressure disturbance delivered to the patient interface ([0060] lines 1-5).
Regarding claim 28, Goeldi substantially teaches the claimed invention except for a high pass filter to filter the measured flow signal before calculating the feedforward output. However, Berthon-Jones discloses a high pass filter (60) to filter the measured flow signal before calculating the feedforward output (col. 8 lines 5-15 and 40-50). It would have been obvious to one of ordinary skill in the art at the time the invention was made to high pass filter flow as taught by Berthon-Jones to remove outliers for more stable control.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goeldi in view of Berthon-Jones, Payton, Henry Gaio, Berthon-Jones, as applied to claim 22 above, and further in view of  Boyle (2005/0031322).
Regarding claims 22 and 23, Goeldi substantially teaches the claimed invention except for a PI or PID controller.  However, Boyle teaches using PI or PID controllers ([0027] last 5 lines).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the controller of Goeldi with PI or PID control as taught by Boyle to provide the advanatghe of enhanced feedback and accuracy.

Claims 8, 9, 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goeldi in view of Berthon-Jones, Payton, Henry and Gaio, as applied to claim 1 above, and further in view of  Klasek et al. (2008/0105257) and Huddart et al. (6,078,730).
Regarding claims 8 and 12, Goeldi discloses an air delivery conduit (16) but does not specifically disclose the conduit portion has a flexible spiral or helix ribbing supporting a heated wire.  However, Klasek teaches in fig. 11-15 flexible spiral ribbing (10b) ([0141] lines 1-15); the flexible spiral ribbing supports a heated wire (18; [0141] lines 1-10 of Klasek).  It would have been obvious to one of ordinary skill in the art before the invention was made to have provided the tubing of Goeldi with heated wires as taught by Klasek to provide the advantage of enhanced humidification of enhanced therapeutic delivery.
The modified Goeldi discloses heated wire ribbing (10b fig. 11 of Klasek) but does not specifically disclose a pitch of 4.5 to 5.5mm. However, Huddart teaches experimenting with different pitches for heated wires (col. 4 lines 50-60).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided d the heated wires of the modified Goeldi with the claimed pitch to provide the advantage of enhance material savings and/or conformity to different sized tubes.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claims, 9 and 16 the modified Goeldi discloses the conduit portion is made from an integrated textile ([0079] lines 1-5 of Klasek).

Response to Arguments







Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive.
Applicant argues on page 6 last 2 paragraphs that Payton and Goeldi do not teach the newly added limitations.  However, Payton teaches a recognition system structured to recognize or identify a type of air delivery conduit that is connected to the CPAP system ([0043] lines 1-5)  wherein the air delivery conduit  includes a temperature sensor (thermistor) with a predetermined thermistor value ([0039] lines 1-10) used by the recognition system to identify the type of air delivery conduit ([0039] lines 1-10), the predetermined thermistor value being associated with the air delivery conduit ([0038] lines 1-10, [0039] lines 1-10 disclose the thermistor located in the conduit as associated and used to identify the type of conduit).  Somerville discloses an air delivery control system ([0094] lines 1-5) automatically adjust pressure compensation operation parameters of the flow generator for the air path based on the type of the air delivery conduit identified by the recognition system ([0096] lines 1-10, [0108] last 10 lines, [0109] lines 1-10 disclose changing output settings including fan speed based on the type of patient interface identified).  Thus, the combination of Payton and Somerville teach these limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785